ON MOTION FOR REHEARING
EVANS, Chief Justice.
In relator’s motion for rehearing, she argues that the contempt order is void because the trial court’s order for issuance of capias states that relator is to be committed to jail in Fort Bend County, Texas, and thereafter confined “pending further orders of the court.”
Relying on Ex parte Quevedo, 611 S.W.2d 711 (Tex.Civ.App.—Corpus Christi 1981, orig. proceeding), relator asserts that the language “pending further orders of the court” does not clearly delineate the requirements for compliance with the contempt order. Relator’s reliance on Queve-do is misplaced. The order in Quevedo was a contempt order for failure to pay child support, not an order for the issuance of a capias.
The motion is denied.